HARDY, Judge.
This is a suit by plaintiff individually and as administrator of the estate of his minor daughter, Nan Tucker, for injuries to the latter resulting from an automobile accident. Named as defendant is the Fidelity & Casualty Company of New York.
This is one of three consolidated cases, Nos. 10008, 10009, 158 So.2d 454, and 10010, 158 So.2d 455 on the docket of this court which have heretofore been considered on a motion for summary judg*454ment, La.App., 136 So.2d 724, in which the material facts were set forth.
In the instant case settlement was made on behalf of plaintiff with All State Insurance Company, insurer of the automobile in which plaintiff was a guest passenger at the time of the accident.
As stated by counsel for plaintiff in brief on appeal, the sole issue before this court is the question of quantum. On this point we find no error in the judgment appealed from.
It follows that the technical issue as to the allowance of a supplemental answer by ex parte motion is immaterial and irrelevant.
The judgment appealed from is affirmed at appellant’s cost.